EXHIBIT 10.1

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT dated as of June 6, 2005 (this "Agreement") is between
PNM Resources, Inc., a New Mexico corporation ("Resources"), and TNP
Enterprises, Inc., a Texas corporation ("TNPE").

WHEREAS, Resources has acquired 100% of the issued and outstanding common stock,
no par value, of TNPE from SW Acquisition, L.P., pursuant to that certain Stock
Purchase Agreement dated as of July 24, 2004 (the "SPA");

WHEREAS, in furtherance of its obligations under Section 6.07 of the SPA,
Resources has caused TNPE to issue the notices of redemption contemplated by
paragraphs (a) and (b) of such Section 6.07; and

WHEREAS, in connection with the consummation of its acquisition of all of the
common stock of TNPE, Resources is providing funds to TNPE so that, when taken
together with other funds available to TNPE, TNPE will have sufficient funds to
effect (i) the payment in full of all amounts due and payable under the Credit
Agreement as contemplated by paragraph (c) of Section 6.07 of the SPA and (ii)
the redemptions pursuant to paragraphs (a) and (b) of such Section 6.07;

NOW, THEREFORE, in consideration of the promises and representations and
warranties set forth herein, the parties hereto agree as follows:

1.         Resources agrees that it will provide to TNPE such amounts as, when
taken together with other funds available to TNPE for such purpose (including,
but without limitation, funds provided by the subsidiaries of TNPE, whether by
way of dividend or distribution, repayment of intercompany advances, loan or
otherwise), shall be necessary to enable TNPE timely to effect (i) the final
prepayment in full of all amounts due and payable under the Credit Agreement in
connection with the prepayment in full thereunder and (ii) the final redemption
in full on July 6, 2005 of TNPE's (A) 10.25% Notes, (B) Series D Preferred Stock
and (C) Series C Preferred Stock.  Cash amounts to be provided by Resources
shall be provided as cash equity contributions to TNPE, in each case on such
terms and conditions as Resources and TNPE shall agree (such terms and
conditions to be appropriately reflected on the respective books and records of
the parties).  On or about the date of this Agreement, Resources shall make a
cash equity contribution to TNPE in the amount of $111,084,782.23 for the
purpose of paying in full all amount due and payable under the Credit Agreement.

2.         Each of Resources and TNPE hereby represent and warrant to the other
as follows:

(a)        It is a corporation duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization and has
all requisite corporate power and authority to own and operate its properties
and assets and to carry on its business in all material respects as it is
currently conducted.

(b)        Other than the filings and/or notices required to effect the
Transaction, no notice, reports or other filings are required to be made by it
or its Subsidiaries with, nor are

--------------------------------------------------------------------------------


any consents, registrations, approvals, permits or authorizations required to be
obtained by it or its Subsidiaries from, any Governmental or Regulatory
Authority, in connection with the execution and delivery of this Agreement by it
and the consummation by it of the transactions contemplated hereby, except those
that the failure to make or obtain would not, individually or in the aggregate,
be reasonably likely to prevent, materially delay or materially impair its
ability to consummate the transactions contemplated by this Agreement.

(c)        The execution, delivery and performance of this Agreement by it do
not, and the consummation by it of the transactions contemplated hereby will
not, constitute or result in (A) a breach or violation of, or a default under,
its certificate of incorporation or by-laws, (B) a breach or violation of, or a
default under, the acceleration of any obligations or the creation of a lien,
pledge, security interest or other Lien on its assets or the assets of any of
its Subsidiaries (with or without notice, lapse of time or both) pursuant to any
Contract binding upon it or any of its Subsidiaries or any laws or governmental
or non-governmental permit or license to which it or any of its Subsidiaries is
subject or (C) any change in the rights or obligations of any party under any of
its or its Subsidiaries' Contracts, except, in the case of clause (B) or (C)
above, for any breach, violation, default, acceleration, creation or change
that, individually or in the aggregate, would not be reasonably likely to
prevent, materially delay or materially impair its ability to consummate the
transactions contemplated by this Agreement.

(d)        It has all requisite corporate power and authority and has taken all
corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement.  This Agreement is a legal, valid and binding
agreement of it enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles.

3.         Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

4.         Neither party hereto may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party hereto
and any such purported assignment shall be null and void.

5.         This Agreement and any amendments hereto may be executed in one or
more counterparts, each of which shall be deemed to be an original by the
parties executing such counterpart, but all of which shall be considered one and
the same instrument.

6.         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW MEXICO WITHOUT REFERENCE TO THE CHOICE OF LAW
PRINCIPLES THEREOF. 

7.         Capitalized terms used, but not defined herein shall have the
meanings ascribed to such terms in the SPA.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.

PNM RESOURCES, INC.

By:  /s/ Terry R. Horn                                            
Terry R. Horn
Vice President, Corporate Secretary and Treasurer

TNP ENTERPRISES, INC.

By:  /s/ Terry R. Horn                                            
Terry R. Horn
Vice President, Secretary and Treasurer 

